Case 2:19-cr-00189-GGG-DMD Document1 Filed 09/06/19 Page 1of5

wo

fadbeidy CUURY

Foo ot ee AS
we EIST OF LE,

ocr

wi mh DP 257

f PIED
rele
Vile

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

BILL OF INFORMATION FOR CONSPIRACY
TO DEFRAUD THE UNITED STATES

UNITED STATES OF AMERICA * CRIMINAL NO. l 9 ™ 18 9
“ " secniow: SECT T MAG, 3
. og

CARLANDA ALLEGRA ISAAC * VIOLATION: 18 U.S.C. § 371
* * *
The United States Attorney charges that:
INTRODUCTION
A. AT ALL TIMES MATERIAL HEREIN:
l. Defendant, CARLANDA ALLEGRA ISAAC (“ISAAC”), lived in New Orleans,
LA, in Orleans Parish, which is within the Eastern District of Louisiana.
2. Pelican Income Tax and Bookkeeping Services, LLC, (“Pelican Income Tax”) was
a tax preparation business located at 1200 Bridge City Avenue, Bridge City, Louisiana and 603
Veterans Blvd., Kenner, Louisiana. The Internal Revenue Service (“IRS”) was an agency of the
United States Department of the Treasury responsible for administering the tax laws ofthe United
Statesand collecting taxes owed to the United States.
Kroc
<_ Dktd

~~... CIRNB¢p

.. Dos, Me,

 
Case 2:19-cr-00189-GGG-DMD Document1 Filed 09/06/19 Page 2 of 5

B. THE CONSPIRACY:

COUNT 1
(Conspiracy to Defraud the United States)

4. The allegations in Part A are realleged and incorporated by reference as though
fully set forth herein.

5. Beginning at a time unknown, and continuing until the date of this indictment, in
the Eastern District of Louisiana and elsewhere, the defendant, ISAAC, and others known and
unknown to the United States Attorney, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to defraud the United States for the purpose of
impeding. impairing, obstructing, and defeating the lawful government functions of the IRS in the
ascertainment, computation, assessment, and collection of federal income taxes, in violation of
Title 18, United States Code, Section 371. The purpose and object of the conspiracy was to
fraudulently minimize the tax liability and to fraudulently inflate the tax refund claimed on the tax
returns of Pelican Income tax clients, and personal enrichment.

C. MANNER AND MEANS

6. Among the manner and means by which the defendant and her co-conspirators
carried out the conspiracy were the following:

7. Defendant ISAAC and others aided and assisted in the filing of false U.S.
Individual Income Tax Returns (IRS Forms 1040 or 1040A), which contained false information
and resulted in false and fraudulent claims for tax refunds from the IRS.

8. Defendant ISAAC and others charged clients a fee for preparing their tax returns.

The fee was often deducted from the clients’ refunds.
Case 2:19-cr-00189-GGG-DMD Document1 Filed 09/06/19 Page 3 of 5

9. It was a further part of the conspiracy that Defendant ISAAC and others would and
did include false items on the federal income tax returns of clients including, but not limited to,
false Household Help Income (“HSH”) and false withholdings.

10. One or more of the co-conspirators would and did take steps to conceal the
existence of the conspiracy.

D. OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY:

11. On or about the dates listed below, in the Eastern District of Louisiana, Defendant
ISAAC, and others both known and unknown to the United States Attorney, committed and caused
to be committed overt acts, among others in the Eastern District of Louisiana, and elsewhere,
including but not limited to the filing of false U.S. Individual Income Tax Returns for the following

taxpayers that were false and fraudulent as to a material matter:

 

 

 

 

 

 

Overt Act | Tax Year | Tax Form | Taxpayer Name | Date of Filing False Entries

Line 6c

January 25, Line 7

LI-A 2014 1040A C.N.M. 2015 Line 40
February 6, Line 7

11-B 2014 1040A J.J. 2015 Line 40
February 6, Line 7

11-C 2014 1040 T.P. 2015 Line 64
Line 6c

January 28, Line 7

11-D 2014 1040A M.M. 2015 Line 40

CARLANDA February 28,
11-E 2015 1040 ISSAC 2016 Line 68

 

 

 

 

 

 

 

 
Case 2:19-cr-00189-GGG-DMD Document1 Filed 09/06/19 Page 4of5

All in violation of Title 18, United States Code, Section 371.

PETER G. STRASSER
UNITED STATES ATTORNEY

Cate, &- eu ef:

CARTER K. D. GUICE, JR.
AssistanjgUnited States Attorney

LA N CASTALDI
Trial Attorney, Tax Division

New Orleans, Louisiana
September 6, 2019

 

 
Case 2:19-cr-00189-GGG-DMD Document1 Filed 09/06/19 Page 5of5

y

 

 

Anited States District Court

FOR THE
EASTERN pyerRict op LOUISIANA

 

UNITED STATES OF AMERICA

vs.

CARLANDA ALLEGRA ISSAC

 

BILL OF INFORMATION FOR
CONSPIRACY TO DEFRAUD THE UNITED STATES

 

Violation(s):

18 U.S.C. § 371

 

Filed , 20_19
, Clerk.
By , Deputy
=, XN
Ca EW
Assistant United States Attorney
CARTER K.D. GUICE OR.

 
